DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim that this application is a 371 of PCT/JP2016/059885 filed 03/28/2016.
Response to Arguments
4.	Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive. 
	i)	Following Applicants arguments and amendments the 112 rejections have been WITHDRAWN.
ii)	With respect to Applicants arguments and amendments “such that the new determination reference value is used for quality determination in the upstream step.” In response to applicant's argument that the prior art reference does not teach “such that the new determination reference value is used for quality determination in the upstream step”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the amendment clearly represents an intended use and presents no structural difference between the claimed invention and the prior art. In the interests of compact prosecution the Examiner also notes that as per Figure 4 the prediction formula is updated at each iteration and serves as input to the next iteration, element S17 to S18 then back to S3. Therefore the prior art rejection is MAINTAINED.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Matsushita et al. U.S. Patent Publication No. 2007/0225853.

Regarding Claim 1: The reference discloses A quality control apparatus, comprising: 
a measurement value receiver to acquire a series of measurement values from an upstream step which is one of an inspection step and a fabrication step among a plurality of steps forming a manufacturing process, (Matsushita. “[0016]… comprising acquiring quality control value data group containing quality control value data of wafers in a plurality of lots previously processed by the semiconductor manufacturing apparatus…) and to acquire a series of comparative measurement values corresponding to the series of the measurement values, from a downstream step which is another inspection step among the plurality of steps in downstream stages with respect to the upstream step; (Matsushita. “[0016]… acquiring a first equipment engineering system parameters corresponding to wafers in a first lot newly processed subsequently to the last processed lot;…”)
a regression analyzer to execute a regression analysis using the measurement values of the upstream step as values of an explanatory variable and using the comparative measurement values of the downstream step as values of an objective variable, thereby to calculate a regression formula; (Matsushita. “[0016]… creating a prediction formula of quality control value data which is a PLS regression formula, by PLS regression on the basis of the quality control value data group and the equipment engineering system parameter group;”)
a processor to calculate a prediction value by assigning a determination reference value defining a determination reference range for quality determination in the upstream step, to the explanatory variable of the regression formula, and to compare the prediction value with a comparative determination reference range for quality determination in the downstream step to determine whether the measurement values are accepted; and (Matsushita. “[0057] As described above, in the case of the multiple regression, the operation to eliminate explanatory variables which are linearly related with each other is necessary in order to avoid the multicollinearity.  At this time, it is necessary to judge to what extent the variables are eliminated, for example, to what range a threshold value for the coefficients of correlation between the explanatory variables is set so as to enable variable groups having correlation coefficients exceeding the threshold value to be set as objects to be eliminated, and the like.”)
a reference value calculator to calculate a new determination reference value for replacement of the determination reference value in accordance with the determination result of processor, such that the new determination reference value is used for quality determination in the upstream step. (Matsushita. “[0027] The prediction formula is updated for each lot by using the EES parameters and the QC value data which are newly obtained.  Further, the EES parameters used for the prediction formula are also updated for each lot.  Then, the manufacturing process is controlled on the basis of the predicted QC value data.”)

Regarding Claim 2: The reference discloses The quality control apparatus according to claim 1, wherein, when the measurement values are determined not to be accepted, the reference value calculator calculates the new determination reference value in a manner that narrows the determination reference range. (Matsushita. “[0057] As described above, in the case of the multiple regression, the operation to eliminate explanatory variables which are linearly related with each other is necessary in order to avoid the multicollinearity.  At this time, it is necessary to judge to what extent the variables are eliminated, for example, to what range a threshold value for the coefficients of correlation between the explanatory variables is set so as to enable variable groups having correlation coefficients exceeding the threshold value to be set as objects to be eliminated, and the like.”)

Regarding Claim 3: The reference discloses The quality control apparatus according to claim 2, wherein: 	the determination reference value is an upper limit value of the determination reference range; and 
the processor determines that the measurement values are not accepted when a first difference value obtained by subtracting an upper limit value of the comparative determination reference range from the prediction value is larger than a first threshold value or when a second difference value obtained by subtracting the prediction value from a lower limit value of the comparative determination reference range is larger than a second threshold value. (Matsushita. “[0057] As described above, in the case of the multiple regression, the operation to eliminate explanatory variables which are linearly related with each other is necessary in order to avoid the multicollinearity.  At this time, it is necessary to judge to what extent the variables are eliminated, for example, to what range a threshold value for the coefficients of correlation between the explanatory variables is set so as to enable variable groups having correlation coefficients exceeding the threshold value to be set as objects to be eliminated, and the like.” Examiner Note: Applicants recitation of subtracting values from the limits of the range appears to correspond to the process of determining if a value falls within a threshold as recited in the prior art.)

Regarding Claim 4: The reference discloses The quality control apparatus according to claim 2, wherein: 
the determination reference value is a lower limit value of the determination reference range; and 
the processor determines that the measurement values are not accepted when a third difference value obtained by subtracting the prediction value from a lower limit value of the comparative determination reference range is larger than a third threshold value or when a fourth difference value obtained by subtracting an upper limit value of the comparative determination reference range from the prediction value is larger than a fourth threshold value. (Matsushita. “[0057] As described above, in the case of the multiple regression, the operation to eliminate explanatory variables which are linearly related with each other is necessary in order to avoid the multicollinearity.  At this time, it is necessary to judge to what extent the variables are eliminated, for example, to what range a threshold value for the coefficients of correlation between the explanatory variables is set so as to enable variable groups having correlation coefficients exceeding the threshold value to be set as objects to be eliminated, and the like.” Examiner Note: Applicants recitation of subtracting values from the limits of the range appears to correspond to the process of determining if a value falls within a threshold as recited in the prior art.)

Regarding Claim 5: The reference discloses The quality control apparatus according to claim 1, wherein, when the measurement values are determined to be accepted, the reference value calculator calculates the new determination reference value in a manner that expands the determination reference range. (Matsushita. “[0057]…Since arbitrary judgment of an analyst is added in setting the threshold value, there is a problem that explanatory variables originally indispensable to the prediction of explained variables are mistakenly eliminated for reasons of multicollinearity. [0058] On the other hand, in the PLS regression, the analysis of main components of the data groups is performed, so as to create a prediction formula using the main components.  The main components are orthogonal to each other, and hence, are not influenced by the multicollinearity between the data.  Thereby, the acquired EES parameters need not be subjected to the check of multicollinearity by a human system, and the creation processing of the prediction formula can be automatically performed.” Examiner Note: The PLS regression expands the determination rather than reduces the range as is noted as distinguishing from the multiple regression of [0057].)

Regarding Claim 6: The reference discloses The quality control apparatus according to claim 5, wherein: 
the determination reference value is an upper limit value of the determination reference range; and 
the processor determines that the measurement values are accepted when a first difference value obtained by subtracting the prediction value from an upper limit value of the comparative determination reference range is larger than a first threshold value or when a second difference value obtained by subtracting a lower limit value of the comparative determination reference range from the prediction value is larger than a second threshold value. (Matsushita. “[0057] As described above, in the case of the multiple regression, the operation to eliminate explanatory variables which are linearly related with each other is necessary in order to avoid the multicollinearity.  At this time, it is necessary to judge to what extent the variables are eliminated, for example, to what range a threshold value for the coefficients of correlation between the explanatory variables is set so as to enable variable groups having correlation coefficients exceeding the threshold value to be set as objects to be eliminated, and the like.” Examiner Note: Applicants recitation of subtracting values from the limits of the range appears to correspond to the process of determining if a value falls within a threshold as recited in the prior art.)

Regarding Claim 7: The reference discloses The quality control apparatus according to claim 5, wherein: 
the determination reference value is a lower limit value of the determination reference range; and 
the processor determines that the measurement values are accepted when a third difference value obtained by subtracting a lower limit value of the comparative determination reference range from the prediction value is larger than a third threshold value or when a fourth difference value obtained by subtracting the prediction value  (Matsushita. “[0057] As described above, in the case of the multiple regression, the operation to eliminate explanatory variables which are linearly related with each other is necessary in order to avoid the multicollinearity.  At this time, it is necessary to judge to what extent the variables are eliminated, for example, to what range a threshold value for the coefficients of correlation between the explanatory variables is set so as to enable variable groups having correlation coefficients exceeding the threshold value to be set as objects to be eliminated, and the like.” Examiner Note: Applicants recitation of subtracting values from the limits of the range appears to correspond to the process of determining if a value falls within a threshold as recited in the prior art.)

Regarding Claim 8: The reference discloses The quality control apparatus according to claim 1, wherein the regression analyzer calculates a degree of correlation between the series of measurement values and the series of comparative measurement values, and executes the regression analysis when the degree of correlation is larger than or equal to a predetermined threshold value. (Matsushita. “[0045] In order to obtain the prediction formula by the multiple regression, correlation analysis was performed to the QC value data and each of the EES parameters, and the EES parameters potentially affecting the resist dimension were extracted.” And “[0048] The coefficient of correlation between the "focus follow-up performance X" and the resist dimension is 0.82.  Thus, the "focus follow-up performance X" is considered to be an EES parameter affecting the resist dimension.”)

Regarding Claim 9: The reference discloses The quality control apparatus according to claim 1, further comprising a state analyzer to predict states of quality of fabricated pieces in the upstream step when the new determination reference value is applied. (Matsushita. “[0101] By the method for controlling the semiconductor manufacturing apparatus of the present embodiment, resist dimension values as the QC value data of all wafers in a lot can be instantaneously predicted by using the EES parameters representing internal states of the device.”)

Regarding Claim 10: The reference discloses The quality control apparatus according to claim 9, further comprising an image information generator, wherein: 
the state analyzer predicts states of quality of the fabricated pieces in the downstream step on a basis of the predicted states of quality of the fabricated pieces in the upstream step; and (Matsushita. “[0103] However, by applying the method for controlling the semiconductor manufacturing apparatus according to the present embodiment, it is possible to individually predict a dimensionally abnormal wafer.  This allows only a wafer which is predicted to be dimensionally abnormal to be passed to the reworking process.  Further, dimension values of all wafers in a lot can be known, thereby making it possible to prevent the occurrence of dimensional abnormality from being overlooked.”)
the image information generator generates image information indicating the predicted states of quality of the fabricated pieces in the downstream step and controls a display device to display the image information. (Matsushita. “[0086] On the other hand, when it is judged that the number of times of reworking has exceeded the limited number of times in step S10, the process proceeds to step S12, in which after the first lot is conveyed by the conveying device 3 (step S12), the computer 8 displays a device abnormality warning to indicate that an abnormality has occurred in the semiconductor manufacturing apparatus 100, and terminates the processing by the semiconductor manufacturing apparatus 100.  Then, for example, the maintenance of the semiconductor manufacturing apparatus 100 is carried out by an engineer who has recognized the device abnormality warning.”)

Regarding Claim 11: See rejection for claim 1.

Regarding Claim 12: The reference discloses The quality control method according to claim 11, wherein, when the measurement values are determined not to be accepted, the new determination reference value is calculated in a manner that narrows the determination reference range. (Matsushita. “[0057] As described above, in the case of the multiple regression, the operation to eliminate explanatory variables which are linearly related with each other is necessary in order to avoid the multicollinearity.  At this time, it is necessary to judge to what extent the variables are eliminated, for example, to what range a threshold value for the coefficients of correlation between the explanatory variables is set so as to enable variable groups having correlation coefficients exceeding the threshold value to be set as objects to be eliminated, and the like.”)

Regarding Claim 13: The reference discloses The quality control method according to claim 11, wherein, when the measurement values are determined to be accepted, the new determination reference value is calculated in a manner that expands the determination reference range. (Matsushita. “[0057]…Since arbitrary judgment of an analyst is added in setting the threshold value, there is a problem that explanatory variables originally indispensable to the prediction of explained variables are mistakenly eliminated for reasons of multicollinearity. [0058] On the other hand, in the PLS regression, the analysis of main components of the data groups is performed, so as to create a prediction formula using the main components.  The main components are orthogonal to each other, and hence, are not influenced by the multicollinearity between the data.  Thereby, the acquired EES parameters need not be subjected to the check of multicollinearity by a human system, and the creation processing of the prediction formula can be automatically performed.” Examiner Note: The PLS regression expands the determination rather than reduces the range as is noted as distinguishing from the multiple regression of [0057].)

Regarding Claim 14: The reference discloses The quality control method according to claim 11, further comprising predicting states of quality of fabricated pieces in the upstream step when the new determination reference value is applied. (Matsushita. “[0101] By the method for controlling the semiconductor manufacturing apparatus of the present embodiment, resist dimension values as the QC value data of all wafers in a lot can be instantaneously predicted by using the EES parameters representing internal states of the device.”)

Regarding Claim 15: The reference discloses The quality control method according to claim 14, further comprising: predicting states of quality of the fabricated pieces in the downstream step on a basis of the predicted states of quality of the fabricated pieces in the upstream step; (Matsushita. “[0103] However, by applying the method for controlling the semiconductor manufacturing apparatus according to the present embodiment, it is possible to individually predict a dimensionally abnormal wafer.  This allows only a wafer which is predicted to be dimensionally abnormal to be passed to the reworking process.  Further, dimension values of all wafers in a lot can be known, thereby making it possible to prevent the occurrence of dimensional abnormality from being overlooked.”) generating image information indicating the predicted states of quality of the fabricated pieces in the downstream step; and controlling a display device to display the image information. (Matsushita. “[0086] On the other hand, when it is judged that the number of times of reworking has exceeded the limited number of times in step S10, the process proceeds to step S12, in which after the first lot is conveyed by the conveying device 3 (step S12), the computer 8 displays a device abnormality warning to indicate that an abnormality has occurred in the semiconductor manufacturing apparatus 100, and terminates the processing by the semiconductor manufacturing apparatus 100.  Then, for example, the maintenance of the semiconductor manufacturing apparatus 100 is carried out by an engineer who has recognized the device abnormality warning.”)

Regarding Claim 16:  See rejection for claim 1.

Regarding Claim 17: The reference discloses The quality control apparatus according to claim 16, wherein, when the measurement values are determined not to be accepted, the new determination reference value is calculated in a manner that narrows the determination reference range. (Matsushita. “[0057] As described above, in the case of the multiple regression, the operation to eliminate explanatory variables which are linearly related with each other is necessary in order to avoid the multicollinearity.  At this time, it is necessary to judge to what extent the variables are eliminated, for example, to what range a threshold value for the coefficients of correlation between the explanatory variables is set so as to enable variable groups having correlation coefficients exceeding the threshold value to be set as objects to be eliminated, and the like.”)

Regarding Claim 18: The reference discloses The quality control apparatus according to claim 16, wherein, when the measurement values are determined to be accepted, the new determination reference value is calculated in a manner that expands the determination reference range. (Matsushita. “[0057]…Since arbitrary judgment of an analyst is added in setting the threshold value, there is a problem that explanatory variables originally indispensable to the prediction of explained variables are mistakenly eliminated for reasons of multicollinearity. [0058] On the other hand, in the PLS regression, the analysis of main components of the data groups is performed, so as to create a prediction formula using the main components.  The main components are orthogonal to each other, and hence, are not influenced by the multicollinearity between the data.  Thereby, the acquired EES parameters need not be subjected to the check of multicollinearity by a human system, and the creation processing of the prediction formula can be automatically performed.” Examiner Note: The PLS regression expands the determination rather than reduces the range as is noted as distinguishing from the multiple regression of [0057].)

Regarding Claim 19: The reference discloses The quality control apparatus according to claim 16, the quality control program which causes the processor to further execute the operation of predicting states of quality of fabricated pieces in the upstream step when the new determination reference value is applied. (Matsushita. “[0101] By the method for controlling the semiconductor manufacturing apparatus of the present embodiment, resist dimension values as the QC value data of all wafers in a lot can be instantaneously predicted by using the EES parameters representing internal states of the device.”)

Regarding Claim 20: The reference discloses The quality control apparatus according to claim 19, the quality control program which causes the processor to further execute the operations of: predicting states of quality of the fabricated pieces in the downstream step on a basis of the predicted states of quality of the fabricated pieces in the upstream step; (Matsushita. “[0103] However, by applying the method for controlling the semiconductor manufacturing apparatus according to the present embodiment, it is possible to individually predict a dimensionally abnormal wafer.  This allows only a wafer which is predicted to be dimensionally abnormal to be passed to the reworking process.  Further, dimension values of all wafers in a lot can be known, thereby making it possible to prevent the occurrence of dimensional abnormality from being overlooked.”) generating image information indicating the predicted states of quality of the fabricated pieces in the downstream step; and controlling a display device to display the image information. (Matsushita. “[0086] On the other hand, when it is judged that the number of times of reworking has exceeded the limited number of times in step S10, the process proceeds to step S12, in which after the first lot is conveyed by the conveying device 3 (step S12), the computer 8 displays a device abnormality warning to indicate that an abnormality has occurred in the semiconductor manufacturing apparatus 100, and terminates the processing by the semiconductor manufacturing apparatus 100.  Then, for example, the maintenance of the semiconductor manufacturing apparatus 100 is carried out by an engineer who has recognized the device abnormality warning.”)
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7. 	All Claims are rejected.		

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

SAA




February 27, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128